DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 17, filed May 24, 2022, with respect to the drawing objections have been considered and are not accepted. Wherein the new drawings submitted May 24, 2022 will be entered, the substitute specification filed on May 24, 2022 still contains new matter that prevents the withdrawal of some of the drawing objections.
Applicant’s arguments, see pages 10-17, filed May 24, 2022, with respect to the specification objections have been considered and are not accepted. Examiner notes that although some of the arguments regarding the specification are valid, the amended specification submitted on May 24, 2022, still contains new matter that was not disclosed within the original specification filed on August, 14, 2020. Specifically, the examiner notes the following.
Paragraph [0016] still contains the following new matter: “by means of releasing and then locking the swivel release and lock mechanisms.”
Paragraph [0033], still contains the following new matter: “which may be locked in each respective position by swivel release and lock mechanism 37.”
That the lack of antecedent basis objection regarding the 4.f. in the non-final office action filed 02/24/2022, drawn to “to be changed by ninety degrees upon releasing the assembly, changing a direction of the wheels by ninety degrees, and locking the assembly in the new, rotated position,” is still maintained.
Applicant’s arguments, see page 17, filed May 24, 2022, with respect to the claim objections have been considered and are accepted. The claim objections have been withdrawn.
Applicant’s arguments, see page 18, filed May 24, 2022, with respect to the claim rejections under 35 U.S.C. § 112 have been considered and are accepted. The claim rejections under 35 U.S.C. §112 have been withdrawn.
Applicant’s arguments, see pages see pages 18-25, filed May 24, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.
Applicant argues that Wenbo (CN 206150681 U), modified in view of London (US 20170220040 A1), and further in view of Tiramani (US 6802409 A), does not provide a sufficient combination as the pivoting third wheel set as taught by Tiramani cannot occupy the same physical position as the footboard as taught by Wenbo. The examiner agrees and has withdrawn the rejections to claims 3, and 28-30, presented in view of Tiramani.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on May 24, 2022. Claims 2, 5, 7-8, 10, 13-14, 16-17, and 19-23 are currently cancelled, whereas claims 1,3-4,6,9,11-12,15,18 and 24-34 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The substitute specification filed May 24, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The substitute specification contains new matter.
The amendment filed August 14th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph [0016], Paragraph [0016], “comprising a weight balancing wheel module, positioned at back side of luggage body consisting of side rollers/wheels positioned at the back side or corner of the suitcase to transfer luggage weight acting as additional wheel and strut support when luggage or container is being transported in a tilted position or vertically such as over steps or stairs, which may also be in a stationary position or arranged to be moved in and out of a position, and which is stored within the casing of the container and when deployed moves into a weight-supporting position by a releasing mechanism, and a fourth setSUBSTITUTE SHEET PCT/US2018/018185 including at least two fixed caster wheels operated by at least one electric motor and having a swivel connection assembly (linking the powered wheel swivel module to the bottom of the container body) to enable the user to switch the orientation of all powered wheel module from one direction to another, such as in horizontal plane from a x-axis direction to a y-axis direction by means of releasing and then locking the swivel release and lock mechanisms.”
Paragraph [0033], “The motorized wheel or wheels 9 shown in Figs. 2A1 to 2A4 and 2B1 to 2B2 may be in the form of fixed caster or in-line wheels, or may have multiple interchangeable directions as shown in Figs. 2C1 and 2C2, which show two positions of the drive wheel, and which may be locked in each respective position by swivel release and lock mechanism 37. External miniature motors may replace in-hub motors. Those skilled in the art will appreciate that the invention should not be limited to a particular motor type or drive train. For example, the motor (whether provided as an in-hub motor or an external motor) may be a geared or gearless electric motor, block transmission type electric motor, brushed or brushless motor, with or without a built-in controller, while the drive train may include any of a variety of gears.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 27, lines 1-6, “a swivel release and lock assembly that enables the non-swiveling wheels to be locked in a first orientation released from the first orientation and rotated by ninety degrees to a second orientation, and locked in the second orientation.”

No new matter should be entered.



Drawings
The drawings were received on May 24, 2022.  These drawings are acceptable and have been entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference number [5].
Reference number [14].
Reference number [27].
Reference number [32].
Reference number [34].
Reference number [37].
Reference number [39].
Reference number [41].
Reference number [46].

	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, lines 26-27, “the power source supply power to at least the motor”, should read, “the power source supplying power to at least the motor.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, 4, 6, 9, 12, 15, 18, and 26 so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein, in view of London (US 20170220040 A1).

	Regarding Claim 1, Wenbo teaches a wheeled container having multiple wheel sets, comprising: 
A body portion (1), including at least one compartment (as a suitcase) for holding personal items and goods; and multiple selectively usable wheel sets (5, 6, 17), including: a first wheel set including a first type of wheels (17) and positioned at a bottom of the body portion (2), said first wheel set (17) being positioned in a plane that is horizontal when the container (2) is in an upright position. (Wherein the first wheel set (5) can be seen positioned in a plane that is horizontal when the container (2) is in an upright position). (Figs. 1-2; Claim 1)
A second wheel set (6) including a second type of wheels (caster wheels (6)) positioned at the bottom of the container ((2) as seen in Figure 1), wherein one of the first (17) or second wheel sets (6) includes multidirectional spinner wheels (6), or swivel caster wheels (6). (Figs. 1-2; Claim 1)
Wherein another of the first (17) and second wheel sets (6) includes at least one powered non-swiveling wheel (17) adapted to be driven by a motor to propel the container (1). (Figs. 1-2; Claim 1)
Wherein a user is able to select alternative transport modes (footboard (7) rotated into the L-Shape box (1) or out) 
Including a manual transport mode in which the container (1) is either manually propelled by the user while the container (1) is supported by multidirectional spinner (6) or swivel caster wheels (6) in an upright position (wherein the container as taught by Wenbo is maneuvered in an upright position.)
Or supported by two wheels (5) when the container (1) is pulled by an extendable handle (4).
A driven transport mode (when the footboard (7) is deployed) in which the container (1) is propelled by movement of the at least one non-swiveling wheel (17) driven by the motor (wherein the driven wheel (17) would require a motor and the user can selectively flip the footboard (7) down when they elect maneuver the suitcase with the at least one non-swiveling wheel driven by the motor (17); otherwise when the driven wheel (17) is stowed maneuvering the suitcase (1) requires manual propulsion from the user). 2Attorney Docket: OSSE3002/BEU Preliminary Amendment(Figs. 1-2; Claim 1)
 Wherein the extendable (3) handle (4) including a handle grip (4) and at least one electronic component (8) for controlling the motor (wherein the driven wheel as taught by Wenbo would require a motor and is described as a driven pulley in claim 1). (Figs. 1-2; Claim 1) 
At least one power source (9) including at least one rechargeable portable battery (9), the power source (9) supplying power to at least the motor (wherein Wenbo teaches a pedal (7) attached to a driven wheel (17), “a motor and a battery pack”, in addition to teaching “a pedal 7 is provided with a control panel 8”, and “the outer side wall of the footboard 7 is provided with a charging interface 14 connected to the battery 9 and capable of being charged thereto.”) (Figs. 1-2; Claims 1 and 5)
	Wenbo does not teach at least four multidirectional spinner wheels, or while the container is supported by the at least four multidirectional spinner wheels or at least four swivel caster wheels; or supported by two of the multidirectional spinner or swivel caster wheel when the container is pulled by an extendable handle. 

	Regarding the multidirectional wheels, London further teaches at least four multidirectional spinner wheels (151), and the container (100) being supported by at least four multidirectional spinner wheels (151) or at least four swivel caster wheels (151). (Fig. 1; [0016])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, and substitute the balancing wheels for an additional two multidirectional wheels as taught by London. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the balancing wheels as taught by Wenbo to provide for four multidirectional wheels as taught by London, in order to improve the maneuverability of the wheeled luggage when maneuvered while the user is grasping the extendable handle.

	Regarding Claim 4, Wenbo further teaches wherein the container (1) is a suitcase. (wherein Wenbo refers to the container as an intelligent suitcase). (Fig. 1; Claim 1)

	Regarding Claim 6, Wenbo modified above, teaches all of the elements of the current invention in claim 4 above except; wherein the container is a carry-on suitcase having dimensions arranged to enable the suitcase to fit into an overhead compartment or under a seat of a passenger airplane, and further comprising a detachable sack or pocket arranged to be removed from the suitcase in order to keep essential articles such as medications or electronics closer at hand when checking the suitcase or storing it in an overhead bin.
	London further teaches wherein the container is a carry-on suitcase (100) having dimensions arranged to enable the suitcase to fit into an overhead compartment or under a seat of a passenger airplane (wherein London describes the luggage as being carry-on sized), and further comprising a detachable sack (190) or pocket (190) arranged to be removed from the suitcase (110) in order to keep essential articles closer at hand when checking the suitcase (100) or storing it in an overhead bin. (Wherein a detachable compartment (190) as taught by London can facilitate the storage of essential articles through zipper (192). (Fig. 1; [0016], [0018])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to be carry-on size with a detachable compartment taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to be carry-on size with a detachable compartment in order for the user to have accessibility to necessary items without requiring accessing the main compartment, while traveling on an airplane.

	Regarding Claim 9, Wenbo modified above, teaches all of the elements of the current invention in claim 4 above except; whereinchecks without opening the main compartment, and at least one of the following: at least one vacuum bag stored within the container body portion and available to reduce a volume of contents of the suitcase; or at least one detachable sack or pocket to keep essential articles such as medications or electronics closer at hand when checking the suitcase or storing it in an overhead bin.
	London further teaches wherein(110) comprises multiple compartments (190) arranged to enable removal of items from carry-on luggage (wherein London describes the luggage being carry-on size) for airport security checks without opening the main compartment ((110), wherein London describes accessory detachable compartments (190)), and at least one of the following: at least one vacuum bag stored within the container body portion and available to reduce a volume of contents of the suitcase; or at least one detachable sack (190) or pocket (190) to keep essential articles closer at hand when checking the suitcase or storing it in an overhead bin. (Wherein a detachable compartment (190) as taught by London can facilitate the storage of essential articles through zipper (192). (Fig. 1; [0016], [0018])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to be carry-on size with a detachable compartment taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to be carry-on size with a detachable compartment for the user to have accessibility to necessary items without requiring accessing the main compartment, while traveling on an airplane.

	Regarding Claim 12, Wenbo further teaches wherein the container includes at least one of the following features: a smart identification tag or QR identifier positioned at a top of the container; GPS tracking capabilities, to facilitate recovery of the container in case it becomes lost; proximity sensors including reporting means and a distance indicator; a remote ringer that can be used to monitor both the container as well as proximity of linked electronic or communications devices with respect to the container; or at least one wheel that can be detached; or at least one of the wheel sets being vertically or horizontally adjustable. (Wherein Wenbo teaches “the footboard (7) is simply rotated from the L-shaped box (1), and the driven wheel (17) is mounted” and “When not in use, the driven wheel (17) is quickly removed and mounted on the mounting groove (13) of the back groove (12) of the L-shaped box (1), and the footrest (7) is rotated counterclockwise.”) (Fig. 1; Claims 2-3)

	Regarding Claim 15, Wenbo modified above, teaches all of the elements of the current invention in claim 4 above except; A wheeled container as claimed in claim 4, further comprising a compass or direction indicating capabilities for at least one landmark location.
	London further teaches a container (100) further comprising a compass or direction indicating capabilities (230) for at least one landmark location. (Wherein a landmark location could correspond to any designated location within a global positioning system, such as the “GPS location of a user” as taught by London.) (Fig. 230; [0043], [0058])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to incorporate GPS capabilities as taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage GPS for location capability in order to for a user to identify their proximity to a landmark location in correspondence to the luggage, or in order to locate the luggage itself.

	Regarding Claim 18, Wenbo further teaches a container (1) comprising one or more of the following: at least one power outlet (14); at least one power adapter; at least one auxiliary outlet; the at least one rechargeable battery (9); a radio module, an MP3 module; at least one built in speaker; at least one power bank including charging ports for charging other electronics; a digital self-scale module; wireless communication capabilities (Blue tooth (10)); at least one safety feature including fire suppressants and protective material to surround the at least one rechargeable battery; at least one circuit breaker; at least one alarm clock; a head phone outlet; one or more converter to expand a volume of the container; or automatic Wi-Fi connection to a recognized Wi-Fi service. (Figs. 1-2; Claim 1)

	Regarding Claim 26, Wenbo modified above, teaches all of the elements of the current invention in claim 4 above except; further comprising a telescopic handle and grip including at least one of electronic components, controls, or sensors for controlling at least one of the powered fixed-direction wheels driven by the motor.
	Wherein Wenbo teaches a powered fixed-direction wheel (17). (Fig. 1; Claim 1)
	London further teaches a container (100) further comprising a telescopic handle (120) and grip (wherein it can be seen the handle (120) incorporates a grip in Fig. 1) including at least one of electronic components, controls (tactile input hardware), or sensors for controlling at least one of the powered fixed-direction wheels driven by the motor (260). (Wherein London teaches “at least one handle bar includes tactile input hardware (e.g. separate Switches for braking and acceleration) that the user may manipulate while standing on the footrests in order to brake and accelerate the Smart luggage System.”) (Figs. 1-2; [0014], [0047], [0054])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container with powered fixed-direction wheels as taught by Wenbo, modified above, and provide input controls within the handle for controlling the motor as taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide input controls in the handle for the powered wheels, in order to improve the user’s ability to control the maneuverability of the luggage.

Claims 27 and 31-33, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein, in view of London (US 20170220040 A1), and further in view of Turner et al. (US 7431311 B2).

	Regarding Claim 27, Wenbo further teaches a swivel release and lock assembly (7, 12, 13, 17) that enables the non-swiveling wheels (17) to be locked (wherein Wenbo teaches footplate (7) can be mounted) in a first orientation (in back groove 12), released from the first orientation (in back groove 12) and rotated by ninety degrees (wherein the wheel (17) is attached to the footrest (7) which is swiveled 90 degrees as taught by Wenbo) to a second orientation (wherein footplate (7) is deployed on the ground), and locked in the second orientation. (Fig. 1; Claims 1-3)

	Wenbo does not teach locking the wheels in a second orientation.
	Turner et al. further teaches a locking mechanism (44) for locking a wheel in a second orientation (Fig. 22). (Figs. 20, 22-23; Col. 7, lines 28-39)
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for a locking mechanism in a second orientation as taught by Turner et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a locking mechanism for the swivel assembly, in order to securely retain the assembly in the configuration the user elected to place it in.

	Regarding Claim 31, Wenbo further teaches wherein the container (1) is a suitcase. (wherein Wenbo refers to the container as an intelligent suitcase). (Fig. 1; Claim 1)

	Regarding Claim 32, Wenbo modified above, teaches all of the elements of the current invention in claim 31 above except; wherein the container is a carry-on suitcase having dimensions arranged to enable the suitcase to fit into an overhead compartment or under a seat of a passenger airplane, and further comprising a detachable sack or pocket arranged to be removed from the suitcase in order to keep essential articles such as medications or electronics closer at hand when checking the suitcase or storing it in an overhead bin.
	London further teaches wherein the container is a carry-on suitcase (100) having dimensions arranged to enable the suitcase to fit into an overhead compartment or under a seat of a passenger airplane (wherein London describes the luggage as being carry-on sized), and further comprising a detachable sack (190) or pocket (190) arranged to be removed from the suitcase (110) in order to keep essential articles closer at hand when checking the suitcase or storing it in an overhead bin. (Wherein a detachable compartment (190) as taught by London can facilitate the storage of essential articles through zipper (192). (Fig. 1; [0016], [0018])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to be carry-on size with a detachable compartment taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to be carry-on size with a detachable compartment, in order for the user to have accessibility to necessary items without requiring accessing the main compartment, while traveling on an airplane.

	Regarding Claim 33, Wenbo modified above, teaches all of the elements of the current invention in claim 31 above except; wherein
	London further teaches wherein(110) comprises multiple compartments (190) arranged to enable removal of items from carry-on luggage (wherein London describes the luggage being carry-on size) for airport security checks without opening the main compartment ((110), wherein London describes accessory detachable compartments (190)), and at least one of the following: at least one vacuum bag stored within the container body portion and available to reduce a volume of contents of the suitcase; or at least one detachable sack (190) or pocket (190) to keep essential articles at hand when checking the suitcase or storing it in an overhead bin. (Wherein a detachable compartment (190) as taught by London can facilitate the storage of essential articles through zipper (192). (Fig. 1; [0016], [0018])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to be carry-on size with a detachable compartment taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to be carry-on size with a detachable compartment for the user to have accessibility to necessary items without requiring accessing the main compartment, while traveling on an airplane.

Claim 11, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein, as applied to claim 1 above, in view of London (US 20170220040 A1), and further in view of Cnockaert et al. (US 5924533 A)
	Regarding Claim 11, Wenbo modified above, teaches all of the elements of the current invention in claim 1 above except; a wheeled container further comprising at least one leash to facilitate user handling of the container on stairs or to release a motorized wheel assembly into an extended position.
	Cnockaert et al. further teaches a wheeled (70, 71) container (10) further comprising at least one retractable (91) leash (74) to facilitate user handling of the container on stairs (wherein the user may maneuver the container (10) over stairs through use of the leash (74)). (Figs. 10-12; Col. 6, Lines 60-67; Col. 7, Lines 19-27)
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and incorporate the retractable leash as taught by Cnockaert et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a wheeled container with a retractable leash in order to assist the user in maneuvering the container across various surfaces and terrain, including stairs.

Claims 24-25, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein, in view of London (US 20170220040 A1), and further in view of Jacob et al. (US 20170188679 A1).

	Regarding Claim 24, Wenbo modified above, teaches all of the elements of the current invention in claim 12 above except; a wheeled container further5Attorney Docket: OSSE3002/BEUPreliminary Amendment including a wireless communication device with a digital dialing interface and at least one speed dial communications button, the wireless communication device being arranged to share a location of the container.
	Jacob et al. further teaches a wheeled container (100) further5Attorney Docket: OSSE3002/BEUPreliminary Amendment including a wireless communication device (1511) with a digital dialing interface and at least one speed dial communications button (wherein Jacob et al. teaches “the user may select an option to transmit a PLB to notify emergency responders of the user’s location”, the wireless communication device being arranged to share a location of the container. (Wherein a virtual button on the screen (502) could be used to trigger a subroutine for broadcasting the user’s GPS location.  Jacob et al. additionally provides for additional user inputs (503) for the I/O component). (Figs. 22-23; [0083], [0122], [0135], [0173], [0182])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and incorporate a button for broadcasting the location of a container as taught by Jacob et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a button for broadcasting the location of a container, in order for the owner to recover it should it be misplaced, or contact or emergency services in the event it has been stolen.

	Regarding Claim 25, Wenbo modified above, teaches all of the elements of the current invention in claim 24 above except; further comprising at least one of. (a) smart lock technology utilizing locks that employ wireless communications to toggle a locking mechanism with an electronic device to toggle the locking mechanism in case of a misplaced NFC tag, or in case the smartphone or tablet has a dead battery; (b) said smart lock technology combined with a mechanical combination lock and/or key lock; or (c) an electronic register recording and/or showing at least the last times the lock has been opened.
	Jacob et al. further teaches further comprising at least one of. (a) smart lock technology utilizing locks that employ wireless communications to toggle a locking mechanism with an electronic device to toggle the locking mechanism in case of a misplaced NFC tag, or in case the smartphone or tablet has a dead battery; (b) said smart lock technology combined with a mechanical combination lock and/or key lock; or (c) an electronic register recording (1660) and/or showing at least the last times the lock has been opened (1820). (Wherein Jacob et al. teaches “the computing device 1500 may generate a record or log of each successful and/or failed authentication. The computing device may store the record or log locally or remotely.” (Figs, 15, 18; [0148])

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and incorporate an electronic register as taught by Jacob et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to stow an electronic register, in order for the user to keep record of when the luggage contents have been accessed, thereby helping them determine when and where something has been misplaced.

Claims 28-29, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Good (US 5316096 A), in view of Abraham et al. (US 5984326 A).

	Regarding Claim 28,  Good teaches powered wheeled container including multiple different wheel sets that including multiple different types of wheels, comprising:
A body portion (10), including at least one compartment for holding personal items and goods (wherein Good teaches an “interior storage space”) (Figs. 1-2, Col. 3, Lines 17-20)
Multiple selectively usable wheel sets (38, 40, 54) including: a first wheel set (54) positioned at a bottom of the body portion (10), in a plane that is horizontal (wherein the wheels are horizontal to the vertical orientation of the suitcase (10)) when the container (10) is in an upright position (Fig. 1); a second wheel (38, 40) set including at least one wheel (38, 40) that is driven by a motor (24). (Figs. 1-2; Col. 3, Lines 42-51; Col. 4, Lines 26-32)
An extendable handle (14) including a handle grip (wherein the handle has a grip) and at least one electronic component (22) for controlling the motor (24); and 6Serial Number 16/970,093at least one power source (26) including at least one battery (26). (Figs. 1-2; Col. 2, Lines 56-65; Col. 3, Lines 3-16)
Wherein a user is able to select alternative transport modes (through use of the “three-position switch” (22)) in which the container is either manually propelled by the user using unpowered wheels (38, 40, 54), or propelled by the at least one wheel driven by the motor (38, 40), and an extendable handle (14) including a handle grip (wherein the handle has a grip) and at least one electronic component (22) for controlling the motor (24). (Wherein Good teaches “When the three-position switch 22 of the control means 20 is switched to the “off” position, the transition from the self-propelled to the manual mode occurs.”) (Figs. 1-2; Col. 2, Lines 56-65; Col. 4, Lines 33-39)
At least one power source (26) including at least one rechargeable portable battery (26). (Wherein Good teaches “a removable and rechargeable battery” in Claim 4). (Figs. 1-2; Col. 3, Lines 3-16; Claims 2, 4)

	Good does not teach a third wheel set located at a back side or corner of the container to support a weight of the container when the container is being transported in a tilted position or vertically on an inclined surface or over steps and arranged to be moved to a position that is within or flush with a casing of the container, wherein the third set of wheels is released by a releasing mechanism from the position that is within or flush with a casing of the container, wherein the third set of wheels is released by a releasing mechanism from the position that is within or flush with a casing of the container so as to pivot to a position in which the third set of wheels rests on the inclined surface or steps to contribute to support of the weight of the container.

	Regarding a third wheel set, Abraham further teaches a wheel set (3) located at a back side (6) or corner of the container (2) to support a weight of the container (wherein Abraham teaches “the rollers 21.22 are positioned to at least partially Support the weight of the Suitcase 2 when in the upright, or at-rest, position.”) when the container (1) is being transported in a tilted position or vertically on an inclined surface (as seen in Figs. 9-10) or over steps (as seen in Figs. 9-10) and arranged to be moved to a position that is within or flush (wherein Abraham teaches “In the retracted or collapsed position of FIG. 2, the roller mechanism 3 is preferably flush and fiat with respect to the Suitcase 2”) with a casing (6) of the container (1), wherein the third set of wheels (3) is released by a releasing mechanism (63) from the position that is within or flush with a casing of the container (wherein Abraham et al. teaches “In the retracted or collapsed position of FIG. 2, the roller mechanism 3 is preferably flush and fiat with respect to the Suitcase 2, with no protrusions, latches, or lugs to foul or catch.”). (Figs. 1-4, 9-11; Col. 5, lines 7-25; Col. 7, lines 12-17)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Good, and incorporate a third wheelset as taught by Abraham et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a third wheel set that pivots to position, in order to improve the ease with which a user can maneuver the suitcase over stairs, or otherwise navigate inclined terrain.

	Regarding Claim 29, Good further teaches wherein the container (10) is a suitcase. (wherein Good refers to the container as a suitcase). (Figs. 1-2; Col. 36-45)

	Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 103 as applied to independent claim 1.
	Regarding Claim 3, The prior art of record, in view of the rejections set forth for claim 1 above, does not teach a third set of wheels including wheels of a third type positioned at a back side or corner of the container to support a weight of the container when the container is being transported in the tilted position or vertically on an inclined surface or over steps-and arranged to be moved to a position that is within or flush with a casing of the container, wherein the third set of wheels is released by a releasing mechanism from the position that is within or flush with a casing of the container so as to pivot to a position in which the third set of wheels rests on the inclined surface or steps to contribute to support of the weight of the container.

Claim 30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 103 as applied to claim 27 from which it is dependent.
	Regarding Claim 30, The prior art of record, in view of the rejections set forth for claim 27 above, does not teach a third set of wheels including wheels of a third type positioned at a back side or corner of the container to support a weight of the container when the container is being transported in the tilted position or vertically on an inclined surface or over steps-and arranged to be moved to a position that is within or flush with a casing of the container, wherein the third set of wheels is released by a releasing mechanism from the position that is within or flush with a casing of the container so as to pivot to a position in which the third set of wheels rests on the inclined surface or steps to contribute to support of the weight of the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Qi et al. (US 10271623 B1), teaches smart luggage with motorized wheels.
Dourado (US 20150034402 A1), teaches portable motor-driven transportation means.
O’Donnell et al. (US 9661905 B2), teaches motorized luggage.
Moskowitz et al. (US 20100175960 A1), teaches a wheeled suitcase with auxiliary wheels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733